Citation Nr: 0429239	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  00-15 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left hand 
disorder.

3.  Entitlement to service connection for a right inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the benefits sought on appeal.

The veteran gave testimony in support of his claims at a 
personal hearing held at the RO in September 1998.

The case was previously before the Board in May 2001, when it 
was remanded for additional development.


REMAND

In this case, the record reveals that in March 1998, the 
National Personnel Records (NPRC) advised the RO that the 
veteran's service medical records were likely destroyed in 
the 1973 fire at the NPRC in St. Louis, Missouri.  When 
service medical records are presumed destroyed, VA has a 
heightened duty to assist the veteran in developing the facts 
pertinent to his or her claim and is obligated to search for 
alternative forms of medical records.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  In its May 2001 remand, 
the Board instructed the RO to take additional steps to 
obtain alternative service medical records.  Specifically, 
the Board instructed the RO to obtain additional information 
regarding the veteran's service in order to request Office of 
Surgeon General (OSG) records, morning reports and sick-call 
reports.

The RO subsequently requested, in pertinent part, morning 
reports for the veteran, dated from July 1953 to June 1955.  
A response from the NPRC, dated in November 2001, indicates 
that searches for morning reports can only be made using a 
relevant three month period.  No further action was taken by 
the RO.  However, a review of the record indicates that that 
the veteran has alleged that his injuries occurred during 
basic training in July and August 1953 at Fort Bliss, Texas.  
Thus, another request for the veteran's morning reports, 
dated during the three-month period from July to September 
1953, should be made.

In order to fulfill VA's duty to assist, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  

1.  The RO should make a follow-up 
attempt to obtain any available 
service medical records, 
specifically to include any morning 
reports, using the three month 
period from July to September 1953.  
Efforts to obtain these outstanding 
records should be documented in the 
claims file and if requested records 
are unavailable, the RO should 
attempt to obtain a written 
statement from the responding agency 
indicating that such records are not 
available, and the reasons why they 
are not available.

2.  The RO then should re-adjudicate 
the veteran's claims in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If the benefits 
sought on appeal remain denied, the 
veteran and his representative 
should be furnished a SSOC and be 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


